Citation Nr: 0429580	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael F. Bradican

INTRODUCTION

The veteran served on active duty from December 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for hypertension and a psychiatric 
disorder.

A review of the file reveals that the RO, in May 1996, denied 
entitlement to service connection for a psychiatric disorder.  
In February 1998 the RO refused to reopen the claim for 
service connection for a psychiatric disorder.  That decision 
is final.  38 U.S.C.A. § 7105 (West 2002).  As a result, the 
current claim must be considered a claim to reopen and the 
merits may be considered only if new and material evidence 
has been submitted since that prior rating decision.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2003); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).


FINDINGS OF FACT

1.  A review of the veteran's service medical records is 
negative for complaints of, treatment for, or diagnosis of 
hypertension.

2.  The veteran's first documented diagnosis of hypertension 
was in December 1997, many years after his separation from 
active service.

3.  There is no competent medical evidence showing that 
hypertension is directly related to the veteran's active duty 
service.

4.  In May 1996, the RO denied entitlement to service 
connection for a psychiatric disorder.  In February 1998 the 
RO declined to reopen the claim for service connection for a 
psychiatric disorder.  The veteran was provided notice of the 
denial and did not thereafter appeal.

5.  That evidence received since entry of the February 1998 
rating decision does not raise a reasonable possibility of 
substantiating the claim to reopen.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2003).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); with implementing regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and any representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.    

The Pelegrini Court also held that the VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
121.  

In the present case, a substantially complete application 
regarding the issues on appeal was received in September 
2001.  The RO notified the veteran of the information and 
evidence needed to substantiate his claim in March 2002, 
prior to the May 2002 rating decision now before the Board.  
This notice informed the veteran of the provisions of the 
VCAA and the evidence required to substantiate his claim for 
service connection for hypertension.  The RO also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service medical records and 
has provided him VA examinations.  The veteran has been 
accorded the opportunity to present evidence and argument.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

I. Entitlement to service connection for hypertension.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection is also possible for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain conditions, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records is negative 
for any complaints of, treatment for, or diagnosis of 
hypertension.  On separation examination in August 1971 his 
blood pressure was noted to be 120/80.  The report of a VA 
general medical examination, conducted in December 1997, 
shows a diagnosis of mild high blood pressure.  Subsequent VA 
treatment records show diagnosis of hypertension.

The veteran presented testimony before the undersigned at a 
Video Conference Hearing conducted in April 2004.  He stated 
that he first discovered he had high blood pressure in 
December 1997.  He stated that  he was diagnosed at the VA 
Medical Center in Philadelphia.  Notably, no doctor has ever 
told him that his hypertension is related to his military 
service.  He also stated that no medical doctor has ever 
stated that his hypertension is related to his psychiatric 
illness. 

The Board concludes that evidence of record shows that the 
veteran was first diagnosed with high blood pressure many 
years after his separation from service.  No medical evidence 
has been presented which indicates that his current diagnosis 
of hypertension is in any way related to his military 
service.  Accordingly, there is no basis for a grant of 
service connection for hypertension.

II. Whether new and material evidence has been presented to 
reopen a claim for service connection for a mental disorder.

The veteran contends that his currently diagnosed psychiatric 
disorder is due to his military service.  In a May 1996 RO 
decision, the claim was denied because the record on appeal 
did not show that the veteran's psychiatric disorder was 
incurred in or aggravated by military service.  The veteran 
attempted to re-open the claim in October 1997.  The RO's 
last final denial was in a rating decision of February 1998.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

The definition of new and material evidence was modified by a 
regulatory amendment, see 66 Fed. Reg. 45620 (2001), with 
respect to claims to reopen filed on or after August 29, 
2001.  The claim to reopen at issue in this matter was filed 
in September 2001.  Hence, the revised version of 38 C.F.R. § 
3.156 (2003), is applicable.  That provides that a claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The law governing service connection is summarized above.  
The law further provides that a psychosis will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The issue of the veteran's entitlement to service connection 
for a psychiatric disorder has previously been the subject of 
final rating determinations of the RO, the most recent of 
which was entered by the RO in February 1998.  At that time, 
the RO denied entitlement to service connection for a 
psychiatric disorder on the basis that there was no evidence 
linking treatment for a psychiatric disorder with his 
relatively brief and remote active military service.  
Following notice to the veteran in February 1998 of the RO's 
action, a timely appeal was not initiated.  As well, no 
additional evidence was submitted within the applicable one-
year period.  Based on the foregoing, the February 1998 
action is final.  38 U.S.C.A. § 7105.

Received by the RO in September 2001 was the veteran's claim 
to reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this 
matter, it is the Board's obligation to ascertain in each and 
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be initially accorded the 
question of whether new and material evidence has been 
presented to reopen the claim most recently denied by the RO 
in February 1998.  This necessitates a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.

On file at the time of the February 1998 decision were the 
service medical records, the report of a December 1997 VA 
examination, and statements from the veteran's relatives.  
Evidence presented since entry of the rating decision in 
February 1998 includes VA outpatient treatment reports dated 
from April 1996 to February 2003, a hospital report from VAMC 
Philadelphia dated in January 2001, and the veteran's 
testimony at his videoconference hearing conducted in April 
2004.  

The evidence received subsequent to the February 1998 RO 
decision is cumulative or redundant of evidence previously of 
record.  Specifically, the evidence continues to show that 
while the veteran is variously diagnosed with depression, a 
mood disorder not otherwise specified, or schizoaffective 
disorder, the evidence does not show that he had any of these 
disorders in service, or that he had a compensably disabling 
psychosis within one year of separation of service.  Further, 
there remains no competent evidence linking the veteran's 
currently diagnosed psychiatric disorder to his active duty 
service.  As such, new and material evidence has not been 
presented.

To the extent that the veteran contends that he has a 
disability that was incurred or aggravated during service, 
such statements, being in effect lay speculation on medical 
issues involving the presence or etiology of a disability, 
are not competent evidence and, therefore, are not new and 
material.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  Accordingly, the application to reopen 
this claim is denied.

ORDER

Entitlement to service connection for hypertension is denied.

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



